PD-1275-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 12/28/2015 9:54:15 AM
                                                                  Accepted 12/28/2015 12:49:55 PM
                                      NO. PD-1275-15                                ABEL ACOSTA
                                                                                            CLERK

                                     IN THE
                     TEXAS COURT OF CRIMINAL APPEALS
                ________________________________________________

                              THE STATE OF TEXAS, Petitioner

                                            v.

                           TOM BENSON, Respondent
                ________________________________________________

                               No. 03-15-00121-CR
                         In the Court of Appeals for the
December 28, 2015       Third District of Texas at Austin
                              No. C-1-CV-14-002294
                           County Court at Law No. 7
                              Travis County, Texas
              ________________________________________________

                   PETITIONER’S MOTION FOR REHEARING
                ________________________________________________

  TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

          The State of Texas files this Motion for Rehearing, respectfully

  requesting that the Court reconsider its order refusing the State’s petition

  for discretionary review because articles 22.13(a)(5) and 22.13(b) of the

  Texas Code of Criminal Procedure constitute an unconstitutional reduction

  in the liability of the surety and principal to the State for a bond forfeiture

  in violation of Article III, § 55 of the Texas Constitution.

  Petitioner’s Motion for Rehearing                                   Page 1
         Relying on articles 22.13(a)(5)(A) and 22.13(b)1 of the Texas Code of

Criminal Procedure, Tom Benson, the surety, asserts that his liability to the

State under Chapter 22 of the Code of Criminal Procedure for the forfeiture

of a bail bond he made with Brian Whipple, the principal, should be greatly

reduced because Mr. Whipple was allegedly incarcerated in Las Vegas

within 180 days after he failed to appear in Travis County. This statutory

reduction in liability, however, violates Article III, § 55 of the Texas

Constitution, which provides:

         The Legislature shall have no power to release or extinguish, or
         to authorize the releasing or extinguishing, in whole or in part,
         the indebtedness, liability or obligation of any corporation or
         individual, to this State or to any county or defined subdivision
         thereof, or other municipal corporation therein, except


1   These statutes provide:

         (a) The following causes, and no other, will exonerate the defendant and his
         sureties, if any, from liability upon the forfeiture taken:
                                             .       .      .
                5. The incarceration of the principal in any jurisdiction in the United
                     States:
                        (A) in the case of a misdemeanor, at the time of or not later than the
                        180th day after the date of the principal's failure to appear in
                        court[.]
         (b) A surety exonerated under Subdivision 5, Subsection (a), remains obligated to
         pay costs of court, any reasonable and necessary costs incurred by a county to
         secure the return of the principal, and interest accrued on the bond amount from
         the date of the judgment nisi to the date of the principal's incarceration.

Tex. Code Crim. Proc. articles 22.13(a)(5)(A) & 22.13(b).


Petitioner’s Motion for Rehearing                                                Page 2
        delinquent taxes which have been due for a period of at least
        ten years.

Tex. Const. Art. III, § 55.

        The courts have construed this provision to prohibit the Legislature

from releasing or diminishing an obligation to the State unless there is

consideration for doing so.2 Over forty years ago, the Texas Supreme Court

was faced with the issue of whether another statutory reduction of a

surety’s liability for a bond forfeiture violated Article III, § 55. Robinson v.

Hill, 507 S.W.2d 521 (Tex. 1974) (a copy of this opinion is attached to this

motion). The statute at issue3 authorized a court to remit at least fifty

percent of the amount paid on a judgment of bond forfeiture where the

principal had, as a result of money spent or information furnished by the

surety, been rearrested and returned to the county within 120 days after

the date of final judgment on the bond forfeiture. The Court found that this

reduction in liability was supported by consideration (i.e., the principal

was arrested as a result of money spent or information furnished by the


2      See City of Beaumont v. Fertitta, 415 S.W.2d 902, 906 (Tex. 1967); State v. City of
Austin, 160 Tex. 348, 331 S.W.2d 737, 742 (1960) (“After the occurrence of events which
under the law then existing give rise to an obligation on the part of an individual or
corporation to the state, the Legislature has no power to release or diminish that
obligation without consideration.”)
3      Tex. Rev. Civ. Stat. art. 2372p-3, § 12(a), which has since been repealed.
Petitioner’s Motion for Rehearing                                            Page 3
surety), and thus, did not violate Article III, § 55. Robinson v. Hill, 507
S.W.2d at 526.

        Unlike the statute at issue in Robinson, article 22.13(a)(5) and article

22.13(b) do not require the surety to engage in any conduct that leads to the

arrest of the principal. The Legislature has not required the surety to even

look for the principal after the failure to appear, let alone provide any type

of assistance to law enforcement in returning the principal to the criminal

justice system. Indeed, the surety need not even know about the principal’s

arrest at the time it occurs to have his or her liability reduced. Absent any

requirement that the surety do anything that contributes to the principal’s

arrest, a reduction of the surety’s liability under article 22.13(a)(5) and

article 22.13(b) for a fortuitous arrest of the principal is not supported by

consideration. Thus, this statutory reduction in the liability of the principal

and surety to the State for a bail bond forfeiture is unconstitutional.

        In significant contrast to article 22.13(a)(5) and article 22.13(b), the

discretionary remittitur provisions in articles 22.16(b) and 22.17(a) require

the surety’s participation in the principal’s arrest before the court can

reduce the surety’s liability. McKenna v. State, 247 S.W.3d 716, 719 (Tex.

Crim. App. 2008)
Petitioner’s Motion for Rehearing                                    Page 4
        So that the Texas Constitution might be upheld and that the State

might be protected from an unconstitutional reduction in a liability owed

to it, the State of Texas respectfully requests that this Court grant this

motion for rehearing, grant its petition for discretionary review, reverse the

decision of the Third Court of Appeals, and affirm the judgment of the trial

court.

                                    Respectfully submitted,

                                    DAVID A. ESCAMILLA
                                    TRAVIS COUNTY ATTORNEY

                                    By:   /s/ Tim Labadie
                                          Assistant Travis County Attorney
                                          State Bar No. 11784853
                                          P.O. Box 1748
                                          Austin, Texas 78767
                                          (512) 854-5864
                                          (512) 854-9316 (fax)
                                          tim.labadie@traviscountytx.gov

                                    Attorneys for the State of Texas, Petitioner

                           CERTIFICATE OF COMPLIANCE

     I hereby certify that, pursuant to Tex. R. App. P. 79.2(c), the foregoing
Motion for Rehearing is grounded on substantial intervening
circumstances or on other significant circumstances that are specified in the
motion and that the motion is made in good faith and not for delay.

                                          /s/ Tim Labadie
                                          Tim Labadie

Petitioner’s Motion for Rehearing                                         Page 5
                               CERTIFICATE OF SERVICE

     I hereby certify that on December 28, 2015, and in accordance with
Texas Rule of Appellate Procedure 9.5, a true and correct copy of the
foregoing was emailed to Mr. Tom Benson at tomrbenson@gmail.com.

                                       /s/ Tim Labadie
                                       Tim Labadie




Petitioner’s Motion for Rehearing                            Page 6
Robinson v. Hill, 507 S.W.2d 521 (1974)



                                                                   Burden of Proof
               	
	                                  It is to be presumed that
           	                             the legislature has not acted
                                                               unreasonably or arbitrarily, and
    	
	  !	"#!!$"                         the burden is on one who
                     %	                                        challenges an act to establish its
       &$'(("#$)*$!                             unconstitutionality.
         !	"#!!	
                                                               51 Cases that cite this headnote
       	+,,	 - ./&0"1,	
    - &2$34$2#2!"1,	
                                                         [2]   Statutes
Class action was brought against officials                         Subjects and titles of statutes
of Harris County and of state to challenge                     Statutes
constitutionality of statute providing for                         Acts Relating to One or More
licensing and regulation of bail bondsmen.                     Subjects; Single-Subject Rule
The District Court No. 55,Harris County,                       Both constitutional provision that no
Compton, J., denied plaintiffs' application for a              bill shall contain more than one
temporary injunction, and plaintiffs appealed.                 subject which shall be expressed
The Supreme Court, Walker, J., held that such                  in the title and questioned statute
statute does not violate constitutional provision              are to be liberally construed in
that no bill shall contain more than one subject               favor of constitutionality. Vernon's
which shall be expressed in its title, that                    Ann.St.Const. art. 3, § 35.
such statute is a general law, and is not an
unconstitutional special and local law, and that               19 Cases that cite this headnote
$500 fee that must accompany the original
application for a license and $250 renewal fee
                                                         [3]   Statutes
are license fees imposed in exercise of police
                                                                   In general; construction of title
power, and are not occupational taxes.
                                                               A statute will not be held
Affirmed.                                                      unconstitutional, as failing to comply
                                                               with requirement that no bill shall
                                                               contain more than one subject which
                                                               shall be expressed in its title,
 West Headnotes (10)                                           where its provisions relate, directly,
                                                               or indirectly, to the same general
 [1]    Constitutional Law                                     subject, have a mutual connection,
            Presumptions and Construction                      and are not foreign to the subject
        as to Constitutionality                                expressed in the title. Vernon's
        Constitutional Law                                     Ann.St.Const. art. 3, § 35.



              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                       1
Robinson v. Hill, 507 S.W.2d 521 (1974)



                                                               Primary and ultimate test of whether
        12 Cases that cite this headnote                       a law is general or special is whether
                                                               there is a reasonable basis for the
 [4]    Statutes                                               classification it makes and whether
            What Constitutes Sufficient or                     the law operates equally on all within
        Insufficient Title                                     the class. Vernon's Ann.St.Const. art.
                                                               3, § 56.
        Statutes
            Comprehensiveness                                  7 Cases that cite this headnote
        Constitutional provision that no bill
        shall contain more than one subject
        which shall be expressed in its title            [7]   Bail
        requires only that the title state the                    Sureties
        general subject; it need not explain                   Statutes
        the details. Vernon's Ann.St.Const.                        Trade or business
        art. 3, § 35.                                          Statute providing for licensing and
                                                               regulation of bail bondsmen, which
        3 Cases that cite this headnote                        may not apply to counties having
                                                               a population of less than 150,000,
 [5]    Bail                                                   does not constitute an unreasonable
           Sureties                                            classification by reason of alleged
                                                               fact that counties just on either
        Statutes
                                                               side of population line are similarly
            Trade or business
                                                               situated, or that there are excluded
        Statute providing for licensing and                    counties constituting part of same
        regulation of bail bondsmen does not                   metropolitan area as included
        violate constitutional requirement                     counties. Vernon's Ann.St.Const. art.
        that no bill shall contain more than                   3, § 56; Vernon's Ann.Civ.St. art.
        one subject which shall be expressed                   2372p–3, §§ 3, 3(c), 5, 13.
        in its title. Vernon's Ann.Civ.St. art.
        2372p–3; V.A.T.S. Insurance Code,                      5 Cases that cite this headnote
        art. 21.14; Vernon's Ann.St.Const.
        art. 3, § 35.
                                                         [8]   Bail
        3 Cases that cite this headnote                           Sureties
                                                               Statutes
                                                                   Trade or business
 [6]    Statutes
            General laws compared and                          Statute providing for licensing and
        distinguished                                          regulation of bail bondsmen is a
                                                               general law, and does not violate
                                                               Constitution as a special and local


              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                       2
Robinson v. Hill, 507 S.W.2d 521 (1974)



        law, even if the statute does not                      does not violate constitutional
        apply to counties having a population                  provision prohibiting the legislature
        of less than 150,000. Vernon's                         from releasing or extinguishing
        Ann.St.Const. art. 3, § 56; Vernon's                   the liability or obligation of any
        Ann.Civ.St. art. 2372p–3, §§ 3, 3(c),                  corporation or individual to the
        5, 13.                                                 state or to any county or municipal
                                                               corporation. Vernon's Ann.Civ.St.
        7 Cases that cite this headnote                        art. 2372p–3, § 12; Vernon's
                                                               Ann.St.Const. art. 3, § 55.
 [9]    Bail
                                                               2 Cases that cite this headnote
           Sureties
        $500 original application fee and
        $250 renewal fee, provided for in
        statute relating to the licensing of
                                                       Attorneys and Law Firms
        bail bondsmen, are license fees
        imposed in exercise of police                  *523 Heath & Associates, Bob Heath,
        power and are not occupation taxes             Houston, for appellants.
        in contravention of Constitution.
        Vernon's Ann.Civ.St. arts. 1738a,              John L. Hill, Atty. Gen., Calvin Botley, Asst.
        2372p–3; Vernon's Ann.St.Const.                Atty. Gen., Austin, Carol S. Vance, Dist. Atty.,
        art. 8, §§ 1, 2.                               Joe S. Moss, Asst. Dist. Atty., Houston, for
                                                       appellees.
        Cases that cite this headnote
                                                       Opinion
 [10] States                                           WALKER, Justice.
          Rights and remedies of state on
      contracts in general, and debts due              This is a direct appeal as authorized by Article
      state                                            1738a, Vernon's Ann.Tex.Civ.St. Suit was filed
        Statute providing for licensing and            by J. W. Robinson et al, appellants, as a
        regulation of bail bondsmen, insofar           class action against several officials of Harris
        as it authorizes the court to remit            County and of the State of Texas, appellees, to
        at least 50% of amount paid on a               challenge the constitutionality of Article 2372p
        judgment of bond forfeiture where              —3, V.A.T.S., which provides for the licensing
        the principal has, as the result               and regulation of bail bondsmen. The suit
        of money spent or information                  was brought on behalf of lawyers, insurance
        furnished by the surety, been                  agents and others who had previously written
        rearrested and returned to the county          bail bonds to obtain a judgment declaring the
        within 120 days after the date of final        statute unconstitutional and enjoining appellees
        judgment on the bond forfeiture,               from implementing, administering or enforcing


              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                      3
Robinson v. Hill, 507 S.W.2d 521 (1974)



its provisons. Appellants' application for a           of a $250.00 renewal fee. Upon notice from
temporary injunction having been denied by the         the board that an original application has been
trial court, they perfected their appeal to this       tentatively approved, the applicant is required
Court. We affirm.                                      to deposit $5,000.00 in cash or its equivalent
                                                       with the county treasurer to be held as a special
Article 2372p—3 declares that the business of          bond security fund and also to execute in
executing bail bonds is a business affecting           trust to the sheriff a deed to non-exempt real
the public interest. It further declares that the      property of the value of at least $10,000.00. The
policy of the State is to provide reasonable           cash deposit and any money realized from the
regulation to the end that the right of bail           trust may be used to pay any judgments of bail
be preserved and implemented by just and               forfeiture for which the licensee is liable and
practical procedures governing the giving or           that are not satisfied within 30 days.
making of bail bond and other security to
guarantee appearance of the accused. A county           *524 A corporation otherwise authorized to
bail bond board is created in each county              act as a surety must meet the same requirements
having a population of $150,000 or more                as an individual before being acceptable as a
according to the last preceding federal census.        ‘personal surety’ on a bail bond. Its certificate
The board is authorized to promulgate rules and        to do business issued by the State Board
regulations relative to the making of bail bonds       of Insurance is not conclusive as to the
by bondsmen within the county. ‘Bondsman’ is           sufficiency of the security or the solvency
defined as any person who, for compensation            of the corporation. Before acting as a surety,
and as many as five times in any 12-month              moreover, the company is required to file with
period, deposits cash or securities or executes        the county clerk of the county where the bond
as surety any bond to assure appearance.               is to be given a power of attorney designating
Subject to certain exemptions, no person may           an agent or agents to execute bail bonds, and
act as a bondsman unless licensed by the board         any agent so designated may execute bail bonds
under the Act. The following are exempted              for his company even though he is not licensed
from the license requirements: (1) members of          as a local recording agent in accordance with
the State Bar who personally execute bonds             Article 21.14 of the Texas Insurance Code.
for persons they actually represent in criminal         [1] In passing upon the constitutionality
cases; (2) persons executing bonds in counties         of a statute, we begin with a presumption
having a population of less than 150,000               of validity. It is to be presumed that
according to the last preceding federal census;        the Legislature has not acted unreasonably
and (3) persons who execute bonds as co-               or arbitrarily, and the burden is on
sureties with a licensed bondsman.                     one who challenges an act to establish
                                                       its unconstitutionality. Smith v. Craddick,
An application for an original license, which          Tex.Sup., 471 S.W.2d 375; Smith v. Davis,
expires 24 months after the date of its issuance,      Tex.Sup., 426 S.W.2d 827, and authorities
must be accompanied by a fee of $500.00.               there cited. Appellants contend that Article
The license may be renewed for a period of             2372p—3 violates several provisions of the
12 months upon application and the payment             Texas Constitution. They say, in the first place,

              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                     4
Robinson v. Hill, 507 S.W.2d 521 (1974)



that the caption does not comply with the                       certain recommendations or
requirement of Art. III, Sec. 35, that no bill                  suggestions as to an attorney or
shall contain more than one subject which shall                 particular bondsman; providing
be expressed in its title. The statute now in                   penalties; and declaring an
question was adopted by the 63rd Legislature                    emergency.
in 1973. Acts 1973, 63rd Leg., p. 1520, ch. 550.
The title of the Act reads as follows:
         An Act relating to the licensing
         and regulation of persons                     Appellants insist that this title contains the
         or corporations who engage                    following four subjects: (1) county bail bond
         in the business of executing                  board; (2) special powers and duties of sheriffs;
         bail bonds and establishing a                 (3) corporations acting as sureties; and (4)
         County Bail Bond Board in                     amending Article 21.14 of the Insurance Code.
         certain counties; providing for               We do not agree. The author of the interpretive
         the composition, organization                 commentary in Vernon's Annotated Texas
         and powers, duties, and                       Constitution, states that the purpose of Art. III,
         procedures of the board;                      Sec. 35, is threefold:
         providing forms and content                   First, it is designed to prevent log-rolling
         of applications for licenses and              legislation, I.e., to prevent the writing of several
         for fees, deposits and deeds                  subjects having no connection with each other
         in trust to secure payment                    in one bill for the purpose of combining various
         of judgments; making certain                  interests in support of the whole.
         requirements of corporations
         acting as sureties; providing                 Second, it prevents surprise or fraud upon
         for renewal of licenses,                      legislators by means of provisions in bills of
         renewal fees and identifying                  which the titles give no intimation, and which
         number of license; providing                  might therefore be overlooked and carelessly
         procedures for and reasons                    and unintentionally adopted.
         for refusal to issue or
         for revocation of licenses;                   Third, it permits the people to be fairly
         providing for judicial review;                apprised of the subjects of legislation under
         providing for remittitur to                   consideration, so that they may have an
         principal in certain situations;              opportunity of being heard if they so desire.
         providing special powers and
         duties of sheriff; providing                   [2] [3] Both the constitutional provision
         extra-county     authority    of              and the questioned statute are to be liberally
         licensed bondsmen; prohibiting                construed in favor of constitutionality. The
         execution     of    bonds     or              statute will not be held unconstitutional
         advertising as a bondsman by                   *525 where its provisions relate, directly or
         unlicensed persons; prohibiting               indirectly, to the same general subject, have


              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                       5
Robinson v. Hill, 507 S.W.2d 521 (1974)



a mutual connection, and are not foreign to         less than 150,000. Section 3(c) declares that
the subject expressed in the title. See Hayman      the provisions of the Act do not apply ‘to
Const. Co. v. American Indem. Co., Tex.Sup.,        the execution of bail bonds' in such counties,
471 S.W.2d 564; Key Western Life Ins. Co.           and it could be argued with considerable force
v. State Bd. of Ins., 163 Tex. 11, 350 S.W.2d       that several provisions of the statute deal with
839; Central Ed. Agency v. Independent School       matters other than the execution of bail bonds.
Dist. of City of El Paso, 152 Tex. 56, 254          See, for example, Section 13. Be that as it
S.W.2d 357; Adams v. San Angelo Waterworks          may, the statute is not a special and local law
Co., 86 Tex. 485, 25 S.W. 605; Continental          even though Section 3(c) means that none of
Bus System, Inc. v. Carney, Tex.Civ.App.,           its provisions shall apply in counties having
310 S.W.2d 676 (wr. ref). In this instance the      a population of less than 150,000. Although
several matters that appellants say are different   appellants argue to the contrary, the words
subjects actually relate to the same general        ‘last preceding federal census' in Sections 3
subject, i.e. the licensing and regulation of bail  and 5 refer not to the 1970 census but to the
bondsmen, and that general subject is expressed     last census prior to the time the applicability
in the title.                                       and effect of the law is to be determined in
                                                    a particular situation. See City of Ft. Worth
 [4] [5] There is no merit in appellants' v. Bobbitt, 121 Tex. 14, 36 S.W.2d 470, 41
contention that the caption is fatally deficient in S.W.2d 228. At the present time the statutory
that it fails to disclose that the Act's provisions provisions covered by the limitation set out
do not apply to the execution of bail bonds in these two sections apply only in eleven
in counties having a population of less than counties, but changes in population may bring
150,000 according to the last preceding federal additional counties under these provisions and
census. See Tarrant County Water Control and exclude others that are now governed thereby.
Imp. Dist. No. 1 v. Fowler, 142 Tex. 375, 179        [6] [7] [8] Assuming as we do at this
S.W.2d 250; Austin v. Gulf, C. & S.F.R. Co., 45 point that the statute by its terms does not
Tex. 234. See also Pottorff v. El Paso-Hudspeth apply throughout the State, the primary and
Counties Road Dist., 5th Cir., 62 F.2d 498. ultimate test of whether the law is general or
Art. III, Sec. 35, requires only that the title special is whether there is a reasonable basis
state the general subject; it need not explain for the classification it makes and whether
the details. State v. Spartan's Industries, Inc., the law operates equally on all within the
Tex.Sup., 447 S.W.2d 407. In our opinion the class. See Board of Man. of Harris Co. Hosp.
statute does not violate Art. III, Sec. 35.         Dist. v. Pension Bd., Tex.Sup., 449 S.W.2d
33; Smith v. Davis, Tex.Sup., 426 S.W.2d
827; Rodriguez v. Gonzales, 148 Tex. 537,
Appellants also contend that the statute is a 227 S.W.2d 791, and authorities there cited.
special and local law and, as such, contravenes The Legislature in this instance may well have
Art. III, Sec. 56, of our Constitution in a number concluded that bail bondsmen in the more
of respects. We do not agree. It is not entirely populous counties should be regulated and
clear to us that the statute has no force or effect required to secure their obligations because of
whatsoever in counties having a population of

              © 2015 Thomson Reuters. No claim to original U.S. Government Works.              6
Robinson v. Hill, 507 S.W.2d 521 (1974)



the high incidence of crime and the difficulties       to be license fees, and there is nothing in the
involved in enforcing bond forfeitures and             present record indicating that they are not.
determining the net worth of persons engaged           We accoridngly hold that, for purposes of this
in the business of writing bonds, but that             appeal, the exactions are license fees imposed
the same safeguards and procedures were not            in the exercise of the police power and are
necessary and would be unduly burdensome               not occupation taxes. See Brown v. City of
in more sparsely populated areas. There is a           Galveston, 97 Tex. 1, 75 S.W. 488.
reasonable basis for the classification made by
the law, and the classification is broad enough
to include a substantial class. The fact that          As previously indicated, it is our opinion that
counties just on either side of the population         there is a reasonable basis for the Legislature's
line are similarly situated, or that *526 there        regulating and requiring additional security
are excluded counties constituting part of the         from bondsmen in the more populous counties
same metropolitan area as included counties,           without making the same requirements with
does not make the classification unreasonable.         respect to bail bondsmen in the counties having
Any classification on the basis of population is       a smaller population. Since the classification is
subject to this complaint, and that circumstance       reasonable, the statute does not deny appellants
alone is not a sufficient basis for holding the        equal protection of the law.
statutory classification unconstitutional. The          [10] By their point of error No. 7, appellants
Legislature has rather broad power to make             attack the provisions of Sec. 12 of the Act
classifications for legislative purposes, and          which authorize the court to remit at least 50
there is nothing here to suggest that the line         per cent of the amount paid on a judgment of
drawn is arbitrary or capricious or a mere             bond forfeiture where the principal has, as a
device used for the purpose of giving a local          result of money spent or information furnished
law the appearance of a general law. See Miller        by the surety, been rearrested and returned to
v. El Paso County, 136 Tex. 370, 150 S.W.2d            the county within 120 days after the date of
1000. In our opinion the statute is a general law      final judgment on the bond forfeiture. They
and does not violate Art. III, Sec. 56, of the         say that these provisions violate Art. III, Sec.
Texas Constitution.                                    55, of the Texas Constitution, which prohibits
                                                       the Legislature from releasing or extinguishing
 [9] Appellants further contend that the               the liability or obligation of any corporation
$500.00 fee that must accompany an original            or individual to the State or to any county
application for a license and the $250.00              or municipal corporation. In our opinion the
renewal fee are occupation taxes. They insist          provisions in question do not contravene Art.
that as such these fees contravene Art. VIII,          III, Sec. 55, because the court is authorized
Sections 1 and 2, of the Texas Constitution,           to order the remittitur only when the principal
because no occupation tax has been levied by           was rearrested as a result of money spent
the State on the business of writing bail bonds.       or information furnished by the surety. The
The fees in question are prescribed by a statute       remittitur is thus supported by a consideration
that is regulatory in nature. They are presumed        deemed adequate by the Legislature, and we
                                                       cannot say it is so inadequate that the provision

              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                    7
Robinson v. Hill, 507 S.W.2d 521 (1974)



for a remittitur is unconstitutional. See City
                                                        The judgment of the trial court is affirmed.
of Beaumont v. Fertitta, Tex.Sup., 415 S.W.2d
902; State v. City of Austin, 160 Tex. 348, 331         All Citations
S.W.2d 737.
                                                        507 S.W.2d 521

End of Document                                     © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                    8